Citation Nr: 0520585	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for alopecia areata.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
February 1970; and from May 1970 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
alopecia areata.  

The Board notes that this claim was before the Board in 
September 2004 and was remanded for further development, to 
include a VA examination to determine whether the veteran 
currently suffers from alopecia areata.  The purpose of that 
remand was met and the case is ready for the Board's 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was diagnosed and treated for alopecia areata 
for over a decade while on active duty and he alleges post-
service treatment until the mid-1980s;  however, he does not 
allege subsequent treatment for alopecia areata, he does not 
claim that he currently has the skin disorder, and medical 
evidence dated in recent years, to include a report of a 
recent VA skin examination, rules out a current diagnosis of 
alopecia areata. 


CONCLUSION OF LAW

Service connection for alopecia areata is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 rating decision; the August 
2002 Statement of the Case; the December 2002, August 2003, 
and January 2005 Supplemental Statements of the Case; the 
September 2004 Board Remand; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for alopecia areata, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated November 2001 and 
December 2003 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for alopecia areata, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in November 2001, prior to the March 2002 RO 
rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise element of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
November 2001 and December 2003 correspondence and asked him 
to identify all medical providers who treated him for 
alopecia areata.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
December 2001, July 2003, and November 2004.  Furthermore, 
the veteran has treated at the VA Medical Center in Amarillo, 
Texas.  The Board finds that these examinations and 
outpatient treatment reports provide sufficient findings upon 
which to determine whether service connection is warranted 
for any disability.  The examinations have ruled out a 
current diagnosis of alopecia areata.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.

It is pertinent to point out that, aside from the fact that 
several VA examinations in recent years have ruled out a 
current diagnosis of alopecia areata, the veteran has clearly 
indicated on appeal that he has not received any post-service 
treatment for the claimed disability after 1985 and that he 
does not claim that he currently has the disability.  Based 
on the foregoing, the Board finds that any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the issue on appeal.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

Factual Background

The veteran testified at a Regional Office hearing in 
November 2002 that he had alopecia areata for 12-13 years, 
beginning while he was in service and lasting until 1984 or 
1985.  He stated that he no longer suffers from the 
condition.  

The service medical records reveal that the veteran was 
diagnosed with alopecia areata in September 1969 and that he 
was treated for the condition through March 1980.

Post service medical records show no complaints, diagnoses, 
or treatment attributed to alopecia areata.  The veteran 
underwent a VA examination in December 2001.  No findings 
regarding alopecia areata were made.  A May 2002 VA 
outpatient treatment note indicates that the veteran had a 
history of alopecia areata but that it was not a problem at 
that time.  There was no current diagnosis of the condition 
or any plan for treatment.  

The veteran underwent a VA examination in July 2003.  The 
veteran made no complaints of alopecia areata.  Upon 
examination of the scalp, the clinician noted only that it 
was not tender.  There were no findings of alopecia areata, 
nor any current diagnosis.  

The claim came before the Board in September 2004 and the 
Board found that the veteran had not had a comprehensive VA 
examination for the purpose of determining whether he 
currently has alopecia areata and if so, whether it is 
related to service.  The Board therefore remanded the claim 
back to the RO for further development, to include a VA 
examination.

The veteran underwent a VA examination in November 2004.  The 
veteran gave a history in which he was diagnosed with 
alopecia areata during service that continued for about ten 
years after being released from active duty.  He reported 
that during service there were patches of skin without hair 
on his scalp, as well as on his left and right cheek.  The 
veteran also reported that the affected area became 
completely within normal limits and that he has not been 
affected by alopecia areata in the past ten years.  He also 
stated that he has not had any treatment for the condition 
since he was discharged from service.  The veteran stated 
that he was not sure why the VA examination was necessary 
since he thought that the claim had been dropped many years 
ago.  The clinician concluded that the veteran has had no 
history of alopecia areata within the past ten years and that 
he currently does not suffer from any disability or loss of 
function.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran has testified that he had alopecia areata for 12-
13 years beginning while he was in service, and continuing 
until approximately 1984 or 1985.  Alopecia areata is a 
microscopically inflammatory, usually reversible, patchy loss 
of hair, occurring in sharply defined areas and usually 
involving the beard or scalp. DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 52 (27th ed. 1988) (hereinafter DORLAND'S).  The 
service medical records substantiate the veteran's testimony.  
However, the Board notes that the veteran also testified that 
he no longer suffers from the condition and that he has not 
sought treatment for the condition since his discharge from 
service.  The post-service medical records also  substantiate 
this testimony as well.  VA outpatient treatment records show 
no complaints, findings, diagnosis, or treatment attributed 
to alopecia areata.  The only mention of the condition is a 
May 2002 treatment records stating that the veteran had a 
history of alopecia areata, but that it is not a problem at 
this time.  Additionally, reports of VA examinations in 
December 2001 and July 2003 do not include any findings 
attributed to alopecia areata.  The veteran underwent a 
November 2004 VA skin examination for the specific purpose of 
determining if he had the disability at issue.  He indicated 
at that timer that he no longer suffers from alopecia areata 
and that he has not had the condition for ten years.  
Following the clinical evaluation, the examiner concluded 
that the veteran does not have alopecia areata.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board finds that without a current diagnosis of alopecia 
areata, or any current findings attributed to alopecia 
areata, the claim for service connection is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for alopecia areata must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for alopecia areata is denied.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


